DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-8, 11-12, 15, and 23-26 is/are pending.  Claim(s) 6 and 8 is/are withdrawn.  Claim(s) 9-10, 13-14, 16-22, and 27-28 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 3/11/2021, with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive.  The 35 USC 112(a) rejections of claims 27-28 has/have been withdrawn due to Applicant’s cancellation of these claims. 

Applicant’s arguments with respect to claims 1-5, 7, 11-12, 15, and 23-26 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Applicant’s argue the previously cited prior art does not teach the amended language.  The Examiner notes new prior art is cited herein to teach the amended language.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-5, 7, 11-12, 15, and 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liddy, et al (Liddy) (US 2013/0231753 A1) in view of Ginn, et al (Ginn) (US 2011/0213410) and further in view of Flanagan, et al (Flanagan) (US 2009/0104244 A1).

Regarding Claims 1, 11, and 26, Liddy teaches a self-expanding stent having an inner surface and an outer surface (e.g. Figure 1, [0026], abstract; the stent inherently has these surface; [0027], self-expanding), an entirety of the outer surface of the self-expanding stent (e.g. [0039], Figure 4) comprising:
a coating of silicone or urethane on the outer surface of the self-expanding stent (e.g. Liddy, [0028], [0036]) along an entirety of an outer surface of the coating of silicone or urethane (e.g. Liddy, Figure 4);
a degradable adhesive polymer layer covering the entire outer surface of the self-expanding stent over the coating of silicone or urethane (e.g. abstract, anti-migration coating, #50), adhesive properties of the degradable adhesive polymer layer are activated by exposure to an aqueous environment to increase adhesiveness of the degradable adhesive polymer (e.g. abstract, the device adheres to the mucus membrane in vivo and thereby the adhesion becomes active in an aqueous environment; the adhesiveness is increased as the stent is not adhered prior to implantation and becomes adhesive when exposed to the aqueous environment at the implantation site; further, [0042] discloses several compounds disclosed by the Applicant as having these properties (cellulose derivatives, gums, starch, acrylate copolymers, polymers with a strong anionic charge)), the degradable adhesive polymer layer dissolves over time in the aqueous environment (e.g. [0054]), activation of the degradable adhesive polymer layer increases adhesion of the self-expanding stent to a body lumen and contributes an initial surface tack to the self-expanding stent that is resistant to migration of the self-expanding stent within the body lumen (as the adhesive adheres to the tissue as discussed supra for claims 1/11/26, there is increased adhesion relative to a bare stent or an un-deployed device; there is inherently an initial amount of surface tack when the adhesive adheres to the tissue), wherein the degradable adhesive polymer layer is configured to be in contact with an inner surface of the body lumen when the self-expanding stent is disposed within the body lumen (e.g. [0050]), 
wherein the self-expanding stent is configured to be delivered with an interior tube extending through the self-expanding stent and an exterior tube surrounding the self-expanding stent (e.g. Liddy, [0038]; incorporated reference US 2009/0281610 to Parker, stent #210, interior tube #230, exterior tube #220, [0055], Figure 2b) and maintaining the stent in a first compact configuration (e.g. Parker’s Figures 2b, 3a), wherein the self-expanding stent is configured such that when the exterior tube is slideably retracted from the self-expanding stent, the self-expanding stent fully deploys to a second expanded configuration (e.g. Figure 4, [0068]).

Liddy discloses the invention substantially as claimed but fails to teach a water soluble polymer coated on the degradable polymer layer.

Ginn and Liddy are concerned with the same field of endeavor, namely coated stents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liddy by incorporating the water soluble polymer coated on at least the outer surface of the coated stent as taught by Ginn in order to facilitate low friction manipulation or advancement of such objects relative to other portions of the instrumentation (e.g. Ginn, [0058]). 

The combination of Liddy and Ginn teaches: a water soluble polymer coated on the degradable adhesive polymer layer (as the outer layer of Liddy is the degradable adhesive polymer layer, in the combination the water soluble polymer is coated on this layer). 
The Examiner notes the combination allows for the above discussed adhesive properties and increased adhesion as the degradable polymer layer is soluble in an aqueous environment, such as that of the body.  Therefore, the adhesive properties and increased adhesion occur once the water soluble polymer layer is dissolved. 

said coating of silicone or urethane comprising a roughened surface along the entirety of the outer surface and wherein the roughened surface facilitates adhesive bonding of the degradable adhesive polymer layer to the outer surface of the coating of silicone or urethane.
Flanagan teaches a roughened coating of urethane on a stent (e.g. [0081], [0045]). 
Flanagan and the combination of Liddy and Ginn are concerned with the same field of endeavor as the claimed invention, namely stents having anti-migration features. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liddy and Ginn such that the coting of silicone or urethane is roughened in order to allow for cell attachment, cell growth, or both (e.g. Flanagan, abstract). 

The combination of Liddy, Ginn, and Flanagan teaches: 
wherein the roughened surface facilitates adhesive bonding of the degradable adhesive polymer layer to the outer surface of the coating of silicone or urethane (the degradable adhesive polymer layer is applied via dip coating, Liddy, e.g. [0044]; therefore, when the degradable adhesive polymer is added to the device this polymer mates with the roughened layer, which facilitates the bonding between the two layers).

Claims 2 and 4, if not inherent that the initial surface tack is between 2 psi and 14 psi as the adhesive layer of Liddy adheres to the mucous membrane of the vessel wall (e.g. Liddy, [0050]; PG Publication of the instant Application (US 2015/0045876 A1), [0046], the surface tack is that needed to result in anti-migration) and that the polymer layer degrades in 4 weeks to 6 weeks after implantation (as Liddy discloses the same compositions disclosed by the Applicant, they have the same chemical properties, including degradation rate), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liddy, Ginn, and Flanagan such that the initial surface tack is between 2 psi and 14 psi and that the device degrades in 4 weeks to 6 weeks after implantation as it has been held that selection of a known material based on its suitability for its intended use [here, adhesion to a mucous membrane] supports a prima facie obviousness (MPEP 2144.07).

Regarding Claim 3, a surface tack of the polymer decreases from the initial surface tack of the polymer layer over time as the polymer layer degrades (as the material of the layer degrades, discussed supra for claims 2/4, the tack inherently decreases as the material is broken down). 
Regarding Claim 5, the polymer layer is configured to have adhesion to human tissue (e.g. Liddy, [0003], [0050]).
Regarding Claim 7, the polymer layer comprises chain lengths that are configured to provide chain entanglement with a mucous network (e.g. Liddy, [0050]).
Claim 12, there is a covering on at least a portion of the stent inner surface (e.g. Liddy, [0028]). 
Regarding Claim 15, the coating is chemically bonded or cross-linked to the polymer layer (e.g. Liddy, [0045]). 

Regarding Claim 23, combination of Liddy and Ginn teaches a self-expanding stent (discussed supra for claims 1/11/26) comprising:
a self-expanding stent body (discussed supra for claims 1/11/26) having an inner surface and an outer surface (discussed supra for claims 1/11/26); 
a covering of silicone or urethane disposed on an entirety of the outer surface of the self-expanding stent body (e.g. Liddy, [0028]) such that the covering of silicone or urethane directly contacts the outer surface of the self-expanding stent body (e.g. Liddy, [0028]), wherein said covering of silicone or urethane comprises a roughened outer surface along an entirety of the covering of silicone or urethane to facilitate adhesive bonding to the roughened outer surface of the covering of silicone or urethane (discussed supra for claims 1/11/26);
a degradable adhesive polymer layer covering an entirety of the roughened outer surface of the covering of silicone or urethane such that the degradable adhesive polymer layer directly contacts the roughened outer surface of the covering of silicone or urethane (e.g. Liddy, [0039] and discussed supra for claims 1/11/26), wherein adhesive properties of the degradable adhesive polymer layer are activated by exposure to an aqueous environment to increase adhesiveness of the degradable adhesive polymer (discussed supra for claims 1/11/26), wherein the degradable adhesive polymer layer degrades over time in the aqueous environment (discussed supra for claims 1/11/26), wherein activation of the degradable adhesive polymer layer increases adhesion of the self-expanding stent within the body lumen (discussed supra for claims 1/11/26) and contributes an initial surface tack to the self-expanding stent that is resistant to migration of the self-expanding stent within the body lumen (discussed supra for claims 1/11/26), wherein the degradable adhesive polymer layer is configured to be in contact with an inner surface of the body lumen when the self-expanding stent is disposed within the body lumen (discussed supra for claims 1/11/26);
a water soluble polymer coated on the degradable adhesive polymer layer such that the water soluble polymer directly contacts the degradable adhesive polymer layer (discussed supra for claims 1/11/26, in the combination the water soluble polymer is added on top of the adhesive layer).

Regarding Claim 24, the covering of silicone or urethane is chemically bonded or crosslinked with the degradable adhesive polymer layer (discussed supra for claim 15).
Regarding Claim 25, the degradable adhesive polymer layer comprises chain lengths which are configured to provide chain entanglement with a mucous network (discussed supra for claim 7).
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/30/2021